Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each said stator-abutment projection comprises a central support and a locator head extending laterally from the central support” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 1 & 14 are objected to because of the following informalities:  Insert ---a--- before “plurality of stator-abutment projections”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “each of the locator heads is oriented towards the rotor support element” is vague because it is unclear in what sense the locater heads are “oriented towards the rotor support element” when they “exten[d] laterally from the central support”, per claim 2.  It suggests the rotor support element is also located lateral from the central support.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ogihara et al. (US 4,782,353).
Regarding claim 1, Ogihara teaches an actuator comprising: 
an actuator housing having an inside surface (lower plate) 3 defining a stator-receiving portion (for stators 6; Fig.2), the stator-receiving portion comprising a rotor support element (not numbered, for rotor shaft 2; Fig.2), and [a] 5plurality of stator-abutment projections (guide pins) 3a which are spaced-apart about the rotor support element (Fig.1), the plurality of stator-abutment projections being integrally formed with the inside surface 3 (Fig.2); and 
a stator 6 having a plurality of locator recesses (holes) which are abuttably engagable with the plurality of stator-abutment projections 3a when the stator is 10received at the stator-receiving portion of the actuator housing to locate the stator relative to the actuator housing (i.e., stators 6 are positioned by guide pins 3a formed on the lower plate 3; c.2:15-16). 

    PNG
    media_image1.png
    470
    678
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    325
    817
    media_image2.png
    Greyscale

Regarding claim 14, Ogihara teaches an actuator housing having an inside surface (lower plate) 3 defining a stator-receiving portion (for stators 6; Fig.2), the stator-receiving portion comprising a rotor support element (not numbered, for rotor shaft 2; Fig.2), and [a] 5plurality of stator-abutment projections (guide pins) 3a which are spaced-apart about the rotor support element (Fig.1), the plurality of stator-abutment projections being integrally formed with the inside surface 3 (Fig.2).  
Claims 1-3, 5, 7-8, 10-11 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grobeis et al. (EP 1,835,595).
Regarding claim 1, Grobeis teaches an actuator comprising: an actuator housing having an inside surface (base plate) 29 defining a stator-receiving portion (for U-shaped cores 26; Fig.4), the stator-receiving portion comprising a rotor support element (not numbered, with bearings 33; Fig.5), and [a] 5plurality of stator-abutment projections (guide blocks) 28 which are spaced-apart about the rotor support element (¶[0014]-¶[0015]; Fig.3), the plurality of stator-abutment projections being integrally formed with the inside surface 29 (i.e., guide blocks 28 secured on base plate 29; ¶[0017]; Fig.6); and a stator having a plurality of locator recesses (not numbered) which are abuttably engagable with the plurality of stator-abutment projections 28 when the stator is 10received at the stator-receiving portion of the actuator housing to locate the stator relative to the actuator housing (Fig.3). 

    PNG
    media_image3.png
    378
    491
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    468
    522
    media_image4.png
    Greyscale

Regarding claim 2 each said stator-abutment projection 28 comprises a central support and a locator head (not numbered, at axial end of guide block 28) extending laterally from the central support (Fig.6).
Regarding claim 3, 15each of the locator heads is “oriented towards the rotor support element” (i.e., towards central bearing; Fig.6). 
Regarding claim 5, 20each locator head has an arcuate or substantially arcuate or trapezoidal profile (Fig.6).  
Regarding claim 7, the plurality of stator-abutment 25projections 28 is equi-angularly spaced around the rotor support element (Fig.3).  
Regarding claim 8, the stator is a star-shaped stator comprising a plurality of stator elements (U-shaped cores) 26 and a coil body 27 with which the plurality of stator elements is engagable (Fig.3).
Regarding claim 10, each locator recess is formed at an interface between adjacent stator elements (Fig.3).  
Regarding claim 11, 10a number of the stator elements (U-shaped cores) 26 is equal to a number of the stator-abutment projections 28 (i.e., three; Fig.3).  

Regarding claim 14, Grobeis teaches an actuator comprising an inside surface (base plate) 29 defining a stator-receiving portion (for U-shaped cores 26; Fig.4), the stator-receiving portion comprising a rotor support element (not numbered, with bearings 33; Fig.5), and [a] 5plurality of stator-abutment projections (guide blocks) 28 which are spaced-apart about the rotor support element (¶[0014]-¶[0015]; Fig.3), the plurality of stator-abutment projections being integrally formed with the inside surface 29 (i.e., guide blocks 28 secured on base plate 29; ¶[0017]; Fig.6). 
Claim 14 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yokohama (US Pat.Pub.2018/0138777).
Regarding claim 14, Yokohama teaches an actuator housing 2 having an inside surface defining a stator-receiving portion (in end plate part 212 of first case 21), the stator-receiving portion comprising a rotor support element (cylindrical tube part) 214 (¶[0028]; Figs.3A-3B), and [a] 5plurality of stator-abutment projections (support parts) 28 which are spaced-apart about the rotor support element 214, the plurality of stator-abutment projections 28 being integrally formed with the inside surface (¶[0044]; Fig.3B).

    PNG
    media_image5.png
    336
    357
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    308
    310
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prudham (US 5,880,551) in view of Sedlak (US 4,679,944). 
Regarding claim 1, Prudham teaches an actuator comprising: 
an actuator housing (shell) 38 having an inside surface (not numbered) defining a stator-receiving portion (for W-shaped circuits 3, 4; Figs.2-3), the stator-receiving portion comprising a rotor support element (not numbered; holding pivot 26; Fig.2), and [a]- 5plurality of stator-abutment projections (supports, not numbered, in holes 18,19,19’; c.3:12-14) which are spaced-apart about the rotor support element (Fig.3); and a stator 26 having a plurality of locator recesses (holes) 18,19,19’ which are abuttably engagable with the plurality of stator-abutment projections when the stator is 10received at the stator-receiving portion of the actuator housing to locate the stator relative to the actuator housing (i.e., stator 1 has holes 18, 19, 19' for use as elements for anchoring to a support, screws, or rivets, for example; c.3:12-14). 

    PNG
    media_image7.png
    349
    571
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    613
    532
    media_image8.png
    Greyscale


	But, Sedlak teaches a stepping motor including a stator core 24 positioned in relation to a plastic frame 20 with the aid of a peg-shaped projection 20d on the rear side of the plastic frame 20 (c.3:16-20; Figs.1-2). In other words, the peg-shaped projection 20d is integrally formed on the rear side of the plastic frame 20. A further peg-shaped projection 20f of the plastic frame 20 servers to position a bridge element 24c (c.3:23-25).

    PNG
    media_image9.png
    580
    491
    media_image9.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to integrally form Prudham’s stator-abutment projections with the inside surface of the actuator housing since Sedlak teaches this would have aided positioning of the stator core.  
	Regarding claim 7, in Prudham the plurality of stator-abutment 25projections (supports, not numbered, in holes 18,19,19’; c.3:12-14) is equi-angularly spaced around the rotor support element (Fig.3).

Regarding claim 9, in Prudham each stator element includes a 5central locator arm (central strut) 5,6 insertable into the coil body and a pair of outer arms (side struts) 7,8 & 9,10 engagable about the coil body 20,21, each of the outer arms including a stop for at least in part forming a said locator recess (i.e., holes 18,19,19’; Fig.3).  
Regarding claim 10, in Prudham each locator recess (holes) 18,19,19’ is formed at an interface between adjacent stator elements (Fig.3).  
Regarding claim 11, in the combination, in Prudham10 a number of the stator elements (W-shaped circuits) is equal to a number of the stator-abutment projections (i.e., in holes 18,19,19’;  Fig.3).  
Claims 1 & 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (EP 3,316,415) in view of Yokohama (US Pat.Pub.2018/0138777).
Regarding claim 1, Fujimoto teaches an actuator comprising: 
an actuator housing 16 having an inside surface (inner surface; ¶[0025]) defining a stator-receiving portion (interior to housing 16;  Fig.1), and 5plurality of stator-abutment projections (positioner parts/columnar projections) 44-A which are spaced-apart about the rotor 14, the plurality of stator-abutment projections being integrally formed with the inside surface (i.e., positioner parts/columnar projections project from inner surface of housing; ¶[0025]); and a stator 26 having a plurality of locator recesses (not numbered, between core members 30) which are abuttably engagable with the plurality of stator-abutment projections when the stator is 10received at the stator-receiving portion of the actuator housing to locate the stator relative to the 

    PNG
    media_image10.png
    567
    640
    media_image10.png
    Greyscale

Fujimoto does not teach the stator-receiving portion comprises a rotor support element (for bearing 7),
	But, Yokohama teaches an actuator 1 comprising an actuator housing 2 having an inside surface defining a stator-receiving portion (in end plate part 212 of first case 21), the stator-receiving portion comprising a rotor support element (cylindrical tube part) 214 (¶[0028]; Figs.3A-3B), and 5plurality of stator-abutment projections (support parts) 28 which are spaced-apart about the rotor support element 214. The rotor support element is formed with a shaft hole 215 which rotatably supports an end part of the rotor shaft 51; ¶[0028]).
	Thus, it would have been obvious before the effective filing date to modify Fujimoto and provide the stator-receiving portion with a rotor support element since Yokohama teaches this would have rotatably supported an end of the rotor shaft.  

Regarding claim 8, in Fujimoto the stator is a star-shaped stator comprising a plurality of stator elements (cores) 30A-30C and a coil body 28A-28C with which the plurality of stator elements is engagable (Fig.2).
Regarding claim 9, in Fujimoto each stator element includes a 5central locator arm (second teeth) 36-B insertable into the coil body and a pair of outer arms (first teeth) 36-A engagable about the coil body, each of the outer arms including a stop (i.e., abutting against stator-abutment projections 44-A) for at least in part forming a said locator recess (Fig.2).  
Regarding claim 10, in Fujimoto each locator recess is formed at an interface between adjacent stator elements (cores) 30A-30C (Fig.2).  
Regarding claim 11, in Fujimoto 10a number of the stator elements (cores) 30A-30C is equal to a number of the stator-abutment projections 44-A (i.e., three in Fig.2).  
Regarding claim 12, in Fujimoto the stator-receiving portion further comprises a plurality of secondary guide elements 44B for aligning the stator, the secondary guide elements being provided as upstanding stator-arm support walls (¶[0025]-¶[0030]; Fig.2).  
Regarding claim 13, in Fujimoto the stator-abutment projections 44A in use abut against an outer surface of the stator (i.e., outer surface of a core member; ¶[0026]; Fig.2). 
Claim 14 is rejected on the same grounds as claim 1 above.
Claims 2-3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto and Yokohama, further in view of Lütkenhaus et al. (US 6,177,741).
Fujimoto and Yokohama teach the stator-abutment projection comprises a central support, but not “a locator head extending laterally from the central support” (claim 2).

Thus, it would have been obvious before the effective filing date to provide the stator-abutment projection of Fujimoto and Yokohama with a locator head extending laterally from the central support since Lütkenhaus teaches this structure would have provided a star-connection between ends of each winding and a control circuit board.
Regarding claim 3, as best understood, in the combination each of the locator heads of Lütkenhaus is “oriented towards the rotor support element” (i.e., positioned to face a central rotor support, including bearings 5; Fig.1).
Regarding claim 5, each locator head of Lütkenhaus has an arcuate or substantially arcuate or trapezoidal profile (i.e., support plate/disk 8 divided by slots 12 into arcuate or substantially arcuate profile; Figs.2-3). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over any of Ogihara, Grobeis, Yokohama or Fujimoto/Yokohama, further in view of Ji (US 7,994,670).
Regarding claim 15, Ogihara and Grobeis each teach a rotor support element and plurality of stator-abutment projections of the housing are integrally formed together, but do not teach “molding” the actuator housing, per se. Similarly, in Yokohama the rotor support element (cylindrical tube part) 214 and plurality of stator-abutment projections (support parts) 28 of the housing 2 are integrally formed together (Fig.3A), but Yokohama does not teach “molding” the actuator housing, per se.

Thus, it would have been obvious before the effective filing date to manufacture the actuator housing of any of Ogihara, Grobeis, Yokohama or Fujimoto/Yokohama by molding since Ji teaches injection molding would have provided a modular design in accordance with design requirements. 
 
Allowable Subject Matter
Claims 4 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not further teach “a rotor-facing surface of each locator head contacts a rotor-proximate inner surface of the locator recess when the stator is received at the stator-receiving portion” (claim 4) or “each locator recess of the stator is formed by a pair of lateral projections extending from the stator” (claim 6).
 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
In this Office Action, the examiner cites particular figures, column numbers, paragraph numbers, and/or line numbers of the prior art. However, other figures and passages of the same prior art may anticipate the claim limitations as well. Therefore, applicant is reminded to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832